Exhibit 10.3

Form of Director Nonqualified Stock Option Agreement

_-_-20     GRANT

SYBRON DENTAL SPECIALTIES, INC.

DIRECTOR NONQUALIFIED STOCK OPTION AGREEMENT

Option granted this          day of                 ,         , by SYBRON DENTAL
SPECIALTIES, INC., a Delaware corporation (hereinafter called the “Company”), to
                 (hereinafter called the “Grantee”) pursuant to the Sybron
Dental Specialties, Inc. 2005 Outside Directors’ Stock Option Plan (the “Plan”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Plan.

NOW, THEREFORE, it is agreed as follows:

 

  1. Number of Shares Optioned; Purchased Price. The Company grants to the
Grantee the right and option to purchase, on the terms and conditions hereof,
all or any part of an aggregate of              shares of Company common stock,
par value $0.01 per share (“Company Stock”), at the purchase price of
$             per share.

 

  2. Period for Exercise. This Option shall become exercisable immediately upon
the date of grant (               , 20    ). All rights to exercise this Option
shall terminate upon the earlier of (a) ten (10) years from the date the Option
is granted (               , 20    ), or (b) two (2) years from the date the
Grantee ceases to be a Director.

 

  3. Method of Exercising Option. Subject to Section 2, above, this Option may
be exercised in whole or in part from time to time by the Grantee through
written notice of the exercise given to the Company specifying the number of
shares to be purchased and accompanied by payment in full of the exercise price
therefor. The exercise price may be paid in cash, by check, or by delivering
shares of Company Stock which have been beneficially owed by the Grantee, the
Grantee’s spouse or both of them for a period of at least six months prior to
the time of exercise (“Delivered Stock”), or a combination of cash and Delivered
Stock. Delivered Stock shall be valued at its Fair Market Value determined as of
the date of exercise of this Option. The Grantee shall not be under any
obligation to exercise this Option at any time.

 

  4. Method of Valuation. For all purposes of this Agreement, the Fair Market
Value of shares of Company Stock on any date shall mean the average of the
highest and lowest quoted selling prices for the Company Stock on the relevant
date, or (if there were no sales on such date) the average of the means between
the highest and lowest quoted selling prices on the nearest day before and the
nearest day after the relevant date, as reported in The Wall Street Journal or a
similar publication selected by the Committee.

 

  5.

Deferral of Exercise. If at any time the Board of Directors of the Company shall
determine, in its discretion, that the listing, registration, or qualification
of securities upon any securities exchange or under any state or federal law, or
the consent or approval of any government regulatory body, is necessary or
desirable as a condition of, or in connection with, the granting of this Option
or the issue or purchase of securities hereunder, this Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the



--------------------------------------------------------------------------------

 

Board. In particular, without limitation, although the Company intends to exert
its best efforts so that the shares purchasable upon the exercise of the Option
will be registered under, or exempt from the registration requirements of, the
federal Securities Act of 1933 (the “Act”) and any applicable state securities
law, if the exercise of this Option or any part of it would otherwise result in
the violation by the Company of any provision of the Act or of any state
securities law, the Company may require that such exercise be deferred until the
Company has taken appropriate action to avoid any such violation.

 

  6. Nontransferability. This Option shall not be transferable or assignable by
the Grantee except by last will and testament or the laws of descent and
distribution and shall be exercisable during the Grantee’s lifetime only by the
Grantee or by the Grantee’s guardian or legal representative; provided, however,
that this option shall be transferable in whole or in part to a “family member”
as defined in General Instruction A.1(a)(5) of Form S-8 under the Securities Act
of 1933. In the event of Grantee’s death, the Grantee’s beneficiary designated
pursuant to Section 14 of this Option or, in the absence of any such
designation, the personal representative of the Grantee’s estate or the person
or persons to whom this Option is transferred by will or the laws of descent and
distribution may exercise this Option in accordance with its terms.

 

  7. Rights as Shareholder. The Grantee shall not be deemed the holder of any
shares covered by this Option until such shares are fully paid and issued to
him/her upon exercise of this Option.

 

  8. Changes in Stock. In the event any stock dividend is declared upon the
Company Stock, or if there is any stock split, stock distribution or other
recapitalization of the Company with respect to the Company Stock, resulting in
a split or combination or exchange of shares, the number and kind of shares then
subject to this Option and the per share purchase price therefor shall be
proportionately and appropriately adjusted without any change in the aggregate
purchase price to be paid therefor.

 

  9. Notices. Any notice to be given to the Company under the terms of this
Option shall be addressed to the Company, in care of its Secretary, at 100
Bayview Circle, Newport Beach, CA 92660. Any notice to be given to the Grantee
may be addressed to the Grantee at his/her address as it appears on the
Company’s records, or at such other address as either party may hereafter
designate in writing to the other. Any such notice shall be deemed to have been
duly given if and when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, certified and deposited, postage prepaid, in a post
office or branch post office regularly maintained by the United States
Government.

 

  10. Provisions of the Plan Controlling. This Option is subject in all respects
to the provisions of the Plan. In the event any conflict between any provision
of this Option and the provisions of the Plan, the provisions of the Plan shall
control. Grantee hereby acknowledges receipt of a copy of the Plan.

 

  11. Successors. All obligations of the Company under the Plan shall be binding
on any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company.

 

  12.

Government and Other Regulations. The obligation of the Company to sell and
deliver shares of stock pursuant to an exercise of this Option shall be subject
to all applicable laws, rules and regulations and the obtaining of all such
approvals by governmental agencies as may be deemed necessary or desirable by
the Board of Directors of the Company, including

 

2



--------------------------------------------------------------------------------

 

(without limitation) the satisfaction of any applicable federal, state and local
tax withholding requirements (subject to the provisions of Section 6.05 of the
Plan).

 

  13. Construction. Except as otherwise required by applicable federal laws,
this Option shall be governed by, and construed in accordance with, the laws of
the state of the Company’s incorporation.

 

  14. Beneficiary Designation. The Grantee may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) who
shall be entitled to exercise this Option in accordance with its terms in the
event of Grantee’s death before he or she exercises (or transfers, if permitted
by this Option) all of his or her outstanding options. Each such designation
shall revoke all prior designations, shall be in a form prescribed by the
Company, and will be effective only when filed by the Grantee in writing with
the Human Resources Department of the Company.

IN WITNESS WHEREOF, the Company has caused these presents to be executed in its
behalf by its President and attested by its Secretary or one of its Assistant
Secretaries, and the Grantee has hereunto set his/her hand and seal, all as of
the day and year first above written, which is the date of the granting of the
Option evidenced hereby.

 

ATTEST:     SYBRON DENTAL SPECIALTIES, INC. ___________________________________
    By:              President      
___________________________________________(Seal)       Grantee

 

3